DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
After reconsideration of the requirement of election of species set forth in the Office Action dated 10/12/2022 and in an effort to further prosecution, the requirement of election of species is hereby withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 has been considered by the examiner.  
All references have been considered except those lined through.  The following reference is has not been considered because a legible copy of the non-patent literature publication or that portion which caused it to be listed has not been provided:  Tsuji, H. et al., "The hydrogen/deuterium isotope effect on the host material on the lifetime of organic light-emitting diodes", Chem. Commun., 2014, 50, 14870, 3 pp.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There appears to be a lack of antecedent basis for claim 16 "wherein light emitted from the emission layer has a wavelength in a range of 500 nm to 570 nm."

Claim Objections
Claim 2 is objected to because of the following informalities: It appears that rhenium is listed twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–12 and 16–17 rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20100270916-A1 (hereafter "Xia") in view of Adamovich et al. US-20140374728-A1 (hereafter "Adamovich").
Regarding claims 1–12 and 17, Xia teaches an organic light emitting device comprising an anode, a cathode, and an organic emissive layer disposed between the anode and the cathode (¶ [0028]), wherein the emissive layer comprises a compound comprising a ligand having the structure of Formula I as an emitting dopant (¶ [0038]), and wherein the organic light emitting device further comprises a hole injection layer, a hole transport layer, and an electron blocking layer between the anode and the emissive layer and a hole blocking layer, an electron transport layer, an electron injection layer between the emissive layer and the cathode (¶ [0049], FIG. 1).  Xia teaches the ligand of Formula I 
    PNG
    media_image1.png
    229
    167
    media_image1.png
    Greyscale
 wherein at least one of RA, RB, R1, and R2 includes. CD, CD2 or CD3 (¶ [0016]).  Xia teaches the compounds comprising the ligand of Formula I have improved color, efficiency, and lifetime (Abstract, ¶ [0063], [0066], [0067], [0137]).  Xia teaches specific examples of the compound comprising the ligand of Formula I (¶ [0079]) including Compound 20 
    PNG
    media_image2.png
    216
    268
    media_image2.png
    Greyscale
(page 12) to Compound 26 (pages 12–13).
The difference between the prior art and the claimed invention is that Xia does not specifically teach a device as discussed above wherein the emissive layer further comprises the claimed first compound as a hole transport compound and claimed second compound as an electron transport compound.  
However, Xia teaches that the emissive layer may comprise a host, preferably compound H1 (¶ [0038]) 
    PNG
    media_image3.png
    220
    299
    media_image3.png
    Greyscale
(page 49), that a wide variety of host materials may be used (¶ [0112]) and the host material is not limited to those specifically described in the reference (¶ [0112], [0113]).
Adamovich teaches an organic electroluminescent (EL) device having a multi-component emissive layer including a host material and a phosphorescent emitter dopant material, wherein the host material comprises a first host compound and a second host compound (¶ [0011]), and may comprise a third host compound (¶ [0035]), wherein the first host compound is a hole-transporting host compound (¶ [0030]), the second and third host compounds are wide band gap hosts that are more electron-transporting (¶ [0061]).  Adamovich teaches specific examples of the multi-component host material including in Example Device #1 (¶ [0101]-[0102]) comprising compound H1-2 
    PNG
    media_image4.png
    308
    287
    media_image4.png
    Greyscale
 as a hole-transporting host, compound H2 
    PNG
    media_image5.png
    194
    244
    media_image5.png
    Greyscale
, which corresponds to compound H1 of Xia, as a wide band gap host, and compound E1 
    PNG
    media_image6.png
    194
    251
    media_image6.png
    Greyscale
as an electron-transporting host  (¶ [0102], Fig. 11).  Adamovich teaches that the use of the additional host materials in the emissive layer may reduce the interaction of the excitons with the charge carriers, thereby reducing exciton quenching, which may improve device efficiency and/or lifetime (¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the emissive layer to further comprise the first hole-transporting host and the third electron-transporting host of Adamovich, based on the teaching of Adamovich.  The motivation for doing so would have been to improve device efficiency and/or lifetime, as taught by Adamovich.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compounds E1 and H1-2 as the he first hole-transporting host and the third electron-transporting hosts, because it would have been choosing from specifically exemplified compounds of the first hole-transporting host and the third electron-transporting host, which would have been a choice from a finite number of identified, predictable solutions of compound useful as host materials in the emissive layer of the device of Xia and possessing the benefits taught by Adamovich.  One of ordinary skill in the art would have been motivated to produce additional devices further comprising the first hole-transporting host and the third electron-transporting host having the benefits as described above taught by Adamovich in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Xia in view of Adamovich meets claims 1–12 and 17.

For example, Compound 20 of Xia is a third compound represented by claimed Formula 1 wherein: 
	M is Iridium (Ir);
	A1 is an unsubstituted C6 aryl group (a phenyl group);
	A2 is an unsubstituted N-containing C9 heteroaryl group (a quinoline group);
	R1 is a C1 alkyl group (a methyl group), R2 is hydrogen, and R3 is a C1 alkyl group (a methyl group); 
	n is 1 and the sum of m and n is 3; and
	A2 comprises at least one deuterium (namely, CD3).
Compound H1-2 of Adamovich is a first compound represented by the claimed Formula 2 wherein:
	R11 is a C12 heteroaryl group (a carbazolyl group) substituted with a C6 aryl group (a phenyl group) which is deuterate and a C12 heteroaryl group (a carbazolyl group) substituted with a C6 aryl group (a phenyl group), R12 is hydrogen, and Ar1 is an unsubstituted C6 aryl group (a phenyl group);
	L1 is not required to be present;
	a11 is 1 and a12 is 4; and
	b1 is 0.
	
Regarding claim 16, Xia in view of Adamovich teaches the modified device as discussed above with respect to claim 1.
Xia appears silent with respect to the property of wherein the emission layer has a wavelength in a range of 500 nm to 570 nm.  However, compounds comprising a ligand of the Formula I, all of which have similar structures to those of Compounds 20 to 26, show emission in a range of 510 to 527 nm (Table 3, page 51).
Since Xia teaches a compound of Formula 1, the same structure as disclosed by the Applicant, and Xia teaches compounds with similar structure comprising a ligand of Formula I of Xia having emission in a range of 510 to 527 nm, the property of wherein the emission layer has a wavelength in a range of 500 nm to 570 nm is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20100270916-A1 (hereafter "Xia") in view of Adamovich et al. US-20140374728-A1 (hereafter "Adamovich") as applied to claim 1 above and further in view of Yun et al. US-20170125731-A1 (hereafter "Yun").
Regarding claim 18, Xia in view of Adamovich teaches the device comprising the modified compound as discussed above with respect to claim 1.
The difference between the prior art and the claimed invention is that Xia in view of Adamovich does not teach a modified device as discussed above wherein the device further comprises a capping layer on the second electrode; and the capping layer is at least one selected from: an organic capping layer consisting of an organic material; an inorganic capping layer consisting of an inorganic material; and a composite capping layer comprising an organic material and an inorganic material.
Yun teaches a capping layer in an organic light-emitting device (Abstract) to improve a rate of extracting light emitted from the organic light-emitting device to increase the optical efficiency of the organic light-emitting display apparatus (¶ [0064]), wherein the capping layer is provided on an electrode (¶ [0064]). Yun teaches the capping layer includes an organic material that may be a triarylamine-cased compound, and teaches specific examples which are spiro-compound with triarylamine groups (¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Xia in view of Adamovich to include a capping layer, based on the teaching of Yun. The motivation for doing so would have been to improve a rate of extracting light emitted from the organic light-emitting device to increase the optical efficiency of the organic light-emitting display apparatus, as taught by Yun.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20100270916-A1 (hereafter "Xia") in view of Adamovich et al. US-20140374728-A1 (hereafter "Adamovich") as applied to claim 1 above and further in view of Koo et al. (US 7,189,995 B2) (hereafter "Koo").
Regarding claim 20, Xia in view of Adamovich teaches the device comprising the modified compound as discussed above with respect to claim 1.
The difference between the prior art and the claimed invention is that Xia in view of Adamovich not teach a modified device as discussed above wherein the first electrode of the organic light-emitting device is in electrical contact with one selected from a source electrode and a drain electrode of a thin-film transistor and the device further comprises an activation layer, and a gate electrode.
Koo teaches an organic electroluminescence display device comprising a thin film transistor (Col. 1, lines 63 - 65) comprising an active layer, a gate electrode, and an organic emitting device electrically coupled to the thin film transistor through either the source or drain electrode (Col. 1 line 65 to Col. 2, line 6). Koo teaches the organic light-emitting layer may consist of various layers including at least one or more of the following layers: light-emitting layer, hole injection layer (HIL), hole transport layer (HTL), hole blocking layer (HBL), electron transport layer (ETL) and electron injection layer (EIL) (Col. 4, lines 29 - 33), as in Kim '784.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have formed the organic emitting device in the organic electroluminescence display device of Koo out of the organic electroluminescent device of Xia in view of Adamovich, because this would have been combining prior art elements according to known methods to yield predictable results. See MPEP 2143.1.(A).

Claims 1–10 and 16–17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO-2016021784-A1, see machine translation referred to herein (hereafter "Kim '784") in view of Xia et al. US-20100270916-A1 (hereafter "Xia").
Regarding claims 1–10 and 17, Kim '784 teaches an organic light emitting device includes a first electrode, a second electrode facing the first electrode, and an emission layer interposed between the first electrode and the second electrode and including a host and a dopant (page 1, lines 18–20) wherein the dopant is a heteroleptic iridium complex of a Chemical Formula 1 (page 1, lines 21–24).  Kim '784 teaches the organic light emitting device has high external quantum efficiency, current efficiency, and power efficiency (page 12, lines 11–12).  Kim '784 teaches specific examples of the organic light emitting device including Examples 1–4 comprising Compounds 1–4 as dopants, respectively (pages 10 line 22 to page 11 line 14).
The difference between the prior art and the claimed invention is that Kim '784 does not teach a device as described in Examples 1–4 wherein at least one ring corresponding to the claimed rings A1 and A2 comprises at least one deuterium.  However, in the Chemical Formula 1 of Kim '784, variables R1 to R8 include deuterium and optionally substituted groups, page 1, lines 27–38) and therefore the Chemical Formula 1 of Kim '784 is open to a deuterated substituents. 
Xia teaches methyl-d3 substituted iridium complexes and their use in OLEDs (¶ [0003]).  Xia teaches that the compounds with methyl-d3 substitution have improved photoluminescence, and increased efficiency and lifetime because of the C-D bonds as compared with C-H bonds (¶ [0062]–[0063] and [0066]–[0067]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the methyl group (CH3) in compounds 1–4 in the Examples 1–4 of Kim '784 with methyl-d3 (CD3), based on the teaching of Xia.  The motivation for doing so would have been to improve photoluminescence, and increase efficiency and lifetime, as taught by Xia.

The modified device of Kim '784 in view of Xia meets claims 1–12 and 17.

For example, the modified Example 1 has the following layer structure: ITO (70 nm) / TAPC (75 nm) / TCTA (10 nm) / TCTA: B3PYMPM: modified Compound 1 (30 nm, 8 wt%) / B3PYMPM (45 nm) / LiF (0.7 nm) / Al (100 nm).
The modified compound 1 of Kim '784 in view of Xia has the structure 
    PNG
    media_image7.png
    138
    176
    media_image7.png
    Greyscale
 and is a third compound represented by claimed Formula 1 wherein: 
	M is Iridium (Ir);
	A1 is an unsubstituted C6 aryl group (a phenyl group);
	A2 is an unsubstituted N-containing C5 heteroaryl group (a pyridine group);
	R1 is a C4 alkyl group (a t-butyl group), R2 is hydrogen, and R3 is a C4 alkyl group (a t-butyl group); 
	n is 1 and the sum of m and n is 3; and
	A2 comprises at least one deuterium (namely, CD3).
Compound TCTA 
    PNG
    media_image8.png
    229
    240
    media_image8.png
    Greyscale
 (page 6) is a first compound represented by the claimed Formula 2 wherein:
	R11 and R12 are hydrogen, and Ar1 is a C6 aryl group (a phenyl group) substituted with -N(Q21)(Q22);
	L1 is not required to be present;
	a11 and a12 are each 4; and
	b1 is 0; and
	Q1 to Q3 are not required to be present, Q11 to Q13 are not required to be present, Q21 and Q22 are each a C6 aryl group substituted with a carbazolyl group, and Q31 to Q33 are not required to be present.

Regarding claims 10–13, Kim '784 in view if Xia teaches the device comprising the modified compound as discussed above with respect to claim 1.
The difference between the prior art and the claimed invention is that Kim '784 in view of Xia does not teach a device as described in modified Examples 1–4 wherein one of the host is compound of the claimed Formula 2 wherein R11, R12, and Ar1 meet the definitions of claims 11–12.  However, Kim '784 teaches the host may be a mixed host including a hole transporting host and an electron transporting host (page 3, lines 29–30) and teaches examples of the hole transporting host include TCTA and mCP 
    PNG
    media_image9.png
    110
    204
    media_image9.png
    Greyscale
among others (page 5 line 32 to page 6 line 4).
Therefore, given the general teachings of Kim '784, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute TCTA for mCP as the hole transporting host, because Kim '784 teaches the compound may suitably be selected as the hole transporting host.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the hole transporting host in the emitting layer of the device of Kim '784 in view of Xia and possess the benefits as described above taught by Kim '784 and Xia.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select mCP, because it would have been choosing from the list of specifically exemplified hole transporting hosts, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole transporting host in the emitting layer of the device of Kim '784 in view of Xia and possessing the benefits taught by Kim '784 and Xia.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the hole transporting host having the benefits as described above taught by Kim '784 and Xia in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The compound mCP is a first compound represented by the claimed Formula 2 wherein:
	R11 and R12 are hydrogen, and Ar1 is an unsubstituted C12 heteroaryl group (a carbazolyl group);
	L1 is a C6 arylene group (a phenylene group)
	a11 and a12 are each 4; and
	b1 is 1.

Regarding claim 16, Kim '784 in view if Xia teaches the device comprising the modified compound as discussed above with respect to claim 1.
Kim '784 in view of Xia appears silent with respect to the property of wherein the emission layer has a wavelength in a range of 500 nm to 570 nm.  However, compounds 1–4, all of which have similar structures to the modified compounds, show emission in a range of 519 to 530 nm (Table 1, page 9).
Since Kim '784 in view of Xia teaches a compound of the claimed Formula 1, the same structure as disclosed by the Applicant, and Kim' 784 teaches compounds 1–4, all of which have similar structures to the modified compounds, show emission in a range of 519 to 530 nm, the property of wherein the emission layer has a wavelength in a range of 500 nm to 570 nm is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Claims 10–15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO-2016021784-A1, see machine translation referred to herein (hereafter "Kim '784") in view of Xia et al. US-20100270916-A1 (hereafter "Xia") as applied to claim 1 above and further in view of Min et al. US-20120267620-A1 (hereafter "Min").
Regarding claims 10–15 and 19, Kim '784 in view if Xia teaches the device comprising the modified compound as discussed above with respect to claim 1.
The difference between the prior art and the claimed invention is that Kim '784 in view of Xia does not teach a device as discussed above wherein the first compound is one selected from Compounds HT-01 to HT-17, the second compound is one selected from Compounds ET01 to ET015.

Regarding the first compound,  Kim '784 teaches the host may be a mixed host including a hole transporting host and an electron transporting host (page 3, lines 29–30) and teaches examples of the hole transporting host include TCTA and mCP 
    PNG
    media_image9.png
    110
    204
    media_image9.png
    Greyscale
among others (page 5 line 32 to page 6 line 4).
Therefore, given the general teachings of Kim '784, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute TCTA for mCP as the hole transporting host, because Kim '784 teaches the compound may suitably be selected as the hole transporting host.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the hole transporting host in the emitting layer of the device of Kim '784 in view of Xia and possess the benefits as described above taught by Kim '784 and Xia.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select mCP, because it would have been choosing from the list of specifically exemplified hole transporting hosts, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole transporting host in the emitting layer of the device of Kim '784 in view of Xia and possessing the benefits taught by Kim '784 and Xia.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the hole transporting host having the benefits as described above taught by Kim '784 and Xia in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The compound mCP is equivalent to the claimed compound HT-02.

Regarding the second compound, Min teaches a compound for an organic photoelectric device, the compound being represented by the following Chemical Formula 1 (¶ [0011]).  Min teaches that the compound may be used as a host for a phosphorescent dopant (¶ [0023], [0060], [0065]) and may improve the life-span characteristic, efficiency characteristic, electrochemical stability, and thermal stability of an organic photoelectric device and may help decrease the driving voltage (¶ [0061]).  Min teaches specific examples of the compound of Chemical Formula 1 (¶ [0016]) including the compound of Chemical Formula 9 
    PNG
    media_image10.png
    320
    229
    media_image10.png
    Greyscale
(page 3).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the compound of Min as a host in the device of Kim '784 in view of Xia, based on the teaching of Min.  The motivation for doing so would have been to improve the life-span characteristic, efficiency characteristic, electrochemical stability, and thermal stability of an organic photoelectric device and may help decrease the driving voltage, as taught by Min.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound of Chemical Formula 9, because it would have been choosing from the list of specific examples of the formula of Min, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the emitting layer of the device of Kim '784 in view of Xia and possessing the benefits taught by Kim '784, Xia, and Min.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host compound of Min having the benefits as described above taught by Min in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The compound of Chemical Formula 9 of Min corresponds to the claimed compound ET-013.

The modified compounds 1–3 correspond to the claimed compounds 2, 3, and 1.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO-2016021784-A1, see machine translation referred to herein (hereafter "Kim '784") in view of Xia et al. US-20100270916-A1 (hereafter "Xia") as applied to claim 1 above and further in view of Yun et al. US-20170125731-A1 (hereafter "Yun").
Regarding claim 18, Kim '784 in view if Xia teaches the device comprising the modified compound as discussed above with respect to claim 1.
The difference between the prior art and the claimed invention is that Kim '784 in view of Xia does not teach a modified device as discussed above wherein the device further comprises a capping layer on the second electrode; and the capping layer is at least one selected from: an organic capping layer consisting of an organic material; an inorganic capping layer consisting of an inorganic material; and a composite capping layer comprising an organic material and an inorganic material.
Yun teaches a capping layer in an organic light-emitting device (Abstract) to improve a rate of extracting light emitted from the organic light-emitting device to increase the optical efficiency of the organic light-emitting display apparatus (¶ [0064]), wherein the capping layer is provided on an electrode (¶ [0064]). Yun teaches the capping layer includes an organic material that may be a triarylamine-cased compound, and teaches specific examples which are spiro-compound with triarylamine groups (¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Kim '784 in view of Xia to include a capping layer, based on the teaching of Yun. The motivation for doing so would have been
to improve a rate of extracting light emitted from the organic light-emitting device to increase the
optical efficiency of the organic light-emitting display apparatus, as taught by Yun.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO-2016021784-A1, see machine translation referred to herein (hereafter "Kim '784") in view of Xia et al. US-20100270916-A1 (hereafter "Xia") as applied to claim 1 above and further in view of Koo et al. (US 7,189,995 B2) (hereafter "Koo").
Regarding claim 20, Kim '784 in view if Xia teaches the device comprising the modified compound as discussed above with respect to claim 1.
The difference between the prior art and the claimed invention is that Kim '784 in view of Xia does not teach a modified device as discussed above wherein the first electrode of the organic light-emitting device is in electrical contact with one selected from a source electrode and a drain electrode of a thin-film transistor and the device further comprises an activation layer, and a gate electrode.
Koo teaches an organic electroluminescence display device comprising a thin film transistor (Col. 1, lines 63 - 65) comprising an active layer, a gate electrode, and an organic emitting device electrically coupled to the thin film transistor through either the source or drain electrode (Col. 1 line 65 to Col. 2, line 6). Koo teaches the organic light-emitting layer may consist of various layers including at least one or more of the following layers: light-emitting layer, hole injection layer (HIL), hole transport layer (HTL), hole blocking layer (HBL), electron transport layer (ETL) and electron injection layer (EIL) (Col. 4, lines 29 - 33), as in Kim '784.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have formed the organic emitting device in the organic electroluminescence display device of Koo out of the organic electroluminescent device of Kim '784 in view of Xia, because this would have been combining prior art elements according to known methods to yield predictable results. See MPEP 2143.1.(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20080194853-A1 teaches compounds with deuterium substituents and acetylacetone ligands including 
    PNG
    media_image11.png
    159
    165
    media_image11.png
    Greyscale
(page 4);  
WO-2012015274-A2 teaches compounds with deuterium substituents and acetylacetone ligands including 
    PNG
    media_image12.png
    102
    135
    media_image12.png
    Greyscale
(page 18); 
CN-109988192-A teaches compounds with deuterium substituents and acetylacetone ligands including  
    PNG
    media_image13.png
    161
    187
    media_image13.png
    Greyscale
;
CN-110818741-A teaches compounds with deuterium substituents and acetylacetone ligands including 
    PNG
    media_image14.png
    178
    294
    media_image14.png
    Greyscale
(page 2);
CN-110862419 A teaches compounds with deuterium substituents and acetylacetone ligands including 
    PNG
    media_image15.png
    284
    403
    media_image15.png
    Greyscale
(page 19); and
CN-111471072-A teaches compounds with deuterium substituents and acetylacetone ligands including 
    PNG
    media_image16.png
    159
    280
    media_image16.png
    Greyscale
(page 5).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786